In the ordinary civil case, "the proceedings of a lower court are deemed correct unless error affirmatively appears on the face of the record. Evidence to authorize the judgment will be presumed * * * unless the record necessarily negatives it." SeeMakranczy v. Gelfand, 109 Ohio St. 325. "No rule governing review of judgments of courts of record is more firmly entrenched in our procedural law than that prejudicial error in a judgment must affirmatively appear in the record in order to justify a reversal of a judgment." See Brockmeyer v.Cincinnati Dowel  Wood Products Co., 71 Ohio App. 514, at 517. See, also, State, ex rel. Fulton, v. Halliday, 142 Ohio St. 548, and Jaffrin v. Di Egidio, 152 Ohio St. 365.
This rule should be applied in summary judgment proceedings.
Upon application of this rule, even if we were to find that evidence in the bill before us was insufficient to support the judgment, we would be required to presume that other evidence was introduced justifying the conclusion of the court.
In the bill before us no error affirmatively appears and there is nothing therein that negatives the summary judgment granted by the trial court.
Under such circumstances, we can do ought but affirm.